DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 03/11/2022
Claim 1 has been amended
Claims 1, 3-13, 15, 17, 18, 20 and 21 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 15, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley (US 7,413,101) in view of Bakx (US 5,690,213) in view of Bakx (US 7,163,103). 

1, 12: Smalley discloses a flat cardboard separator element 11 intended to hold cups 31 in a pack (fig. 2), and where the separator element 11 extends in a transverse direction and in a longitudinal direction (fig. 3);
top and bottom cups 31 extending perpendicular to the longitudinal axis for stacking purposes (fig. 4).

Smalley fails to disclose slits in the separator element Bakx teaches a separator 30 comprising first and second side panels 32, 36 including first and second cut lines (top and bottom of slit 40) wherein the first cut line is closer than the second cut line to the central panel and configured to come into contact with the closure of the cup (col. 2, ll. 9-20; fig. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the separator of Smalley to include the slits of Bakx to secure a portion of the stacked and stored as seen in fig. 3 of Bakx.

Smalley fails to disclose openings in the separator element. Bakx ‘103 teaches a separator element 110 comprises:

two free edges hat extend along the transverse direction (T) and two additional free edges that extend along the longitudinal direction (LL), wherein the two free edges that extend in a transverse direction (T) respectively define first and second ends of the separator element 110 in the longitudinal direction (L),


    PNG
    media_image1.png
    420
    667
    media_image1.png
    Greyscale

at least one first side-panel 116 located at the first end of the separator element, one central-panel, and one second side-panel 114 located at the second end of the separator element, the central-panel being located between the first side-panel and the second side-panel,

- the central-panel comprises first openings 144a,b, where each first opening is suited and intended to surround one top cup (col. 5, ll. 54-62);

- the first and second side-panels 114, 116 comprise tabs 125, where each tab 125 is suited and intended to come to stop against a cup and is delimited by at least one first cut-line 124 and one second cut-line 132a,b, where the first cut-line is suited and intended to come to stop against a cup, wherein a part of the collar (F) of the cups (A) is inserted into the second openings (fig. 8) and the first cut-line 124 comes into contact with the closure of the cups (fig. 8); 

wherein the collar of the cups extend into first and second openings in the separator (fig. 2 and 5); and

- the second openings (125) are arranged at a non- zero distance from the central-panel along the longitudinal direction (L) of the separator element (110), the longitudinal direction (L) of the separator element being defined such that the separator element comprises, arranged one after another in the longitudinal direction (L) and between the two free edges, the first side-panel, the central- panel, and the second side-panel (fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the separator of Smalley to include the separator components of Bakx to assist in reinforcing the placement of the stored product. 

3, 13: Smalley-Bakx -Bakx ‘103 discloses the separator element according to claim 1, wherein the first and second side-panels are identical to each other (Bakx; fig. 7).

4: Smalley-Bakx -Bakx ‘103 discloses the separator element 110 according to claim 1, wherein the first side-panel 114, the central-panel and the second side-panel 116 are arranged one after the other along the longitudinal direction (L) of the separator element and the second tabs 125 each comprise a first cut-line 124 that extends along the transverse direction (T) of the separator element at the non-zero distance (D) from the central-panel (Bakx; fig. 7).

5, 17, 18: Smalley-Bakx -Bakx ‘103 discloses the separator element (110) according to claim 1, wherein the first and second side-panels can thus swing about the central-panel respectively along the fold lines (120, 148) extending along the transverse direction (T) perpendicular to the longitudinal direction (Bakx; fig. 8).

6, 20: Smalley-Bakx -Bakx ‘103 discloses a pack comprising:
- a lower layer comprising bottom cups (C1) and an upper layer comprising top cups (C3), where the top cups are arranged on the bottom cups and where each cup comprises a bottom wall and a lateral wall (Bakx; fig. 2); and

a package comprising at least one separator element 30/110 according to claim 1 (Bakx fig. 1; Bakx ‘103 fig. 7 as noted in claim 1 above).

7: Smalley-Bakx -Bakx ‘103 discloses the pack according to claim 6, wherein the central-panel of the separator element is raised 58, 60 for a separation relative to the lower cups (Bakx; fig. 1).

8: Smalley-Bakx -Bakx ‘103 discloses the pack according to claim 6, wherein each first opening (A1) of the separator element 110 completely surrounds the lateral wall of one the cups (Bakx ‘103; fig. 8).

9: Smalley-Bakx -Bakx ‘103 discloses the pack according to claim 6, where Bakx teaches stacked cups (fig. 2) but wherein each first opening (A1) of the separator element 110 is suited (by the openings) and intended to stop one top cup on the lateral wall thereof, near the bottom wall thereof (Bakx ‘103; fig. 8).

10: Smalley-Bakx -Bakx ‘103 discloses the pack according to claim 6, wherein the package also comprises an expanded blank 10 for surrounding the bottom cups and the top cups (Smalley; fig. 1, 4-6).

11: Smalley-Bakx -Bakx ‘103 discloses the pack according to claim 10, wherein the separator element (50) is shaped by folding the first and second side-panels 30 about the central-panel 29, where the blank 10 holds the shaped separator element (Smalley; fig. 1, 4, 5).

15: Smalley-Bakx -Bakx ‘103 discloses the separator element according to claim 1, wherein the second openings are each delimited by a first cut-line and a second cut-line, each first cut-line extending along the transverse direction (T) of the separator element at the non-zero distance (D) from the central-panel (Bakx ‘103; fig. 7).

21: Bakx-Le Bras discloses the separator element (1) according to claim 15, wherein the second cut-line (130) is a circular arc (Bakx ‘103; fig. 7).
 


Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735